                                                                                           FILED
                                                                                  2019 Dec-06 AM 11:27
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

LYNCOLN DANGLAR,                           )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )            Civil Action Number
                                           )         4:19-cv-00494-AKK-JEO
WILLIAM BARR, et al.,                      )
                                           )
       Defendants.                         )

                    MEMORANDUM OPINION AND ORDER

      The magistrate judge filed a report recommending that the court transfer this

action to the United States District Court for the Northern District of Georgia and

leave Danglar’s Emergency Motion for a Temporary Restraining Order, doc. 11, to

the receiving court. See doc. 13. No objections have been filed.

      After careful consideration of the record in this case, including the magistrate

judge’s report, the court hereby ADOPTS the magistrate judge’s report and

ACCEPTS his recommendation. It is therefore ORDERED that this action be

TRANSFERRED to the United States District Court for the Northern District of

Georgia pursuant to 28 U.S.C. § 1404(a).

      DONE the 6th day of December, 2019.

                                       _________________________________
                                               ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE
